PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yin Zhao, et al. 
Application No.: 17/072,865
Filed: October 16, 2020
Attorney Docket No.: 4502-41202
For: LUMA AND CHROMA BLOCK PARTITIONING


: DECISION ON REQUEST TO
: PARTICIPATE IN THE PATENT
: PROSECUTION HIGHWAY
: PROGRAM AND PETITION
: TO MAKE SPECIAL UNDER	
: 37 CFR 1.102(a)


This is a decision on the request to participate in the Patent Prosecution Highway (PPH) program and the petition under 37 CFR 1.102(a), filed January 22, 2021, to make the above-identified application special.  

The request and petition are DISMISSED. 

DISCUSSION

A grantable request to participate in the PPH pilot program and petition to make special require:

1.	 The U.S. application for which participation in the Global/IP5 PPH pilot program is requested must have the same earliest date, whether this is the priority date or filing date, as that of a corresponding national or regional application filed with another Global/IP5 PPH participating office or a corresponding PCT international application for which one of the Global/IP5 PPH participating offices was the International Searching Authority (ISA) or the International Preliminary Examining Authority (IPEA).  

2.	Applicant must:
a.	Ensure all the claims in the U.S. application must sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding Office of Earlier Examination (OEE) application and 
b.	Submit a claims correspondence table in English;

3.	Examination on the merits of the U.S. application has not begun;

a.	Documentation of prior office action:
i.	a copy of the office action(s) just prior to the “Decision to Grant a Patent” from each of the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s) or 
ii.    if the allowable/patentable claims(s) are from a “Notification of Reasons for Refusal” then the Notification of Reasons for Refusal or 
iii.	 if the Global/IP5 PPH participating office application is a first action allowance then no office action from the Global/IP5 PPH participating office is necessary should be indicated on the request/petition form or
iv.  the latest work product in the international phase of the OEE PCT application;
b.	An English language translation of the Global/IP5 PPH participating office action or work product from (4)(a)(i)-(ii) or (iv) above; and

5.	Applicant must submit: 
a.	An IDS listing the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product (unless already submitted in this application) and
b.	Copies of the documents except U.S. patents or U.S. patent application publications (unless already submitted in this application).
Conditions (1)-(3) above are considered to have been met.  However, the request to participate in the PPH pilot program and petition fails to comply with the conditions (2), (4) and (5).  
Regarding the requirement of condition (4), applicant indicates the OEE application as PCT/US2019/020740 and that a copy of the OEE work product and translation, if not already in English, is attached; however, the OEE work product cited in the request could not be found.   Applicant must submit a copy of the PCT/US2019/020740 OEE work product from the Global/IP5 PPH participating office application(s) containing the allowable/patentable claim(s).  

Regarding the requirement of conditions (2) and (5), it cannot be determine if the requirements have been met, since requirement (4) has not been met.  

Since requirement (2) and (5) cannot be determine, it is petitioner responsibility to ensure that all the claims filed in the U.S. application and all the claims listed in the claims correspondence table sufficiently correspond or be amended to sufficiently correspond to the allowable/patentable claim(s) in the corresponding OEE application.  Also petitioner must ensure that an IDS is filed listing all the documents cited by the Global/IP5 PPH participating office examiner in the Global/IP5 PPH participating office action or work product and the copies of the documents except U.S. patents/U.S. patent applications publication have been submitted.

Applicant is given ONE opportunity within a time period of ONE MONTH or THIRTY DAYS, whichever is longer, from the mailing date of this decision to correct the deficiencies.  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  If the deficiencies are not corrected with the time period given, the application will await action in its regular turn.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.

Additional information concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.



/Angela Walker/
Angela Walker	
Paralegal Specialist	
Office of Petitions